                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                      (ROANOKE DIVISION)

    JEFFREY S. MEADOWS,                               )
                                                      )
         Plaintiff,                                   )
                                                      )
    v.                                                )
                                                      )
    NORTHROP GRUMMAN INNOVATION                       )
    SYSTEMS, INC.,                                    )        Case No. 7:19-cv-00394-MFU
                                                      )
    BAE SYSTEMS, INC.,                                )
                                                      )
    and                                               )
                                                      )
    BAE SYSTEMS ORDNANCE SYSTEMS,                     )
    INC.,                                             )
                                                      )
         Defendants.                                  )

                    NORTHROP GRUMMAN INNOVATION SYSTEMS, INC.'S
                NOTICE OF CONSENT TO REMOVAL UNDER 28 U.S.C. § 1446(b)(2)

Defendant Northrop Grumman Innovation Systems, Inc. ("NGIS"), by counsel, files this Notice

of Consent to Removal in response to Defendants BAE Systems, Inc. and BAE Systems

Ordnance Systems, Inc.'s (collectively, "BAE") Notice of Removal and states as follows:

1. On or about April 24, 2019, Plaintiff Jeffrey S. Meadows ("Meadows") filed an Amended

         Complaint in the Circuit Court of Montgomery County Virginia1 against Defendants for

         various claims, including claims against NGIS for common law conspiracy and Virginia

         Statutory Business Conspiracy (the "Complaint").

2. NGIS was served with the Complaint on May 3, 2019.




1
  Styled Jeffrey S. Meadows v. Northrop Grumman Innovation Systems, Inc., BAE Systems,
Inc., And BAE Systems Ordnance Systems, Inc., Case No. CL18001006-00.



    Case 7:19-cv-00394-MFU Document 2 Filed 05/24/19 Page 1 of 3 Pageid#: 377
3. On May 24, 2019, BAE filed a notice of removal to federal court. (ECF Docket No. 1).

4. Defendant NGIS agrees with the notice of removal and consents to removal of this suit to

   federal court for the reasons stated in BAE's Notice of Removal.

                                           Respectfully submitted,

                                           NORTHROP GRUMMAN INNOVATION
                                           SYSTEMS, INC.


                                           By: s/James K. Cowan, Jr.
                                                          Counsel

James K. Cowan, Jr. (VSB 37163)
Eric D. Chapman (VSB 86409)
CowanPerry PC
250 South Main Street, Suite 226
Blacksburg, Virginia 24060
Telephone: (540) 443-2850
Facsimile: (888) 755-1450
jcowan@cowanperry.com
echapman@cowanperry.com

Counsel for Northrop Grumman Innovation Systems, Inc.




                                   2
 Case 7:19-cv-00394-MFU Document 2 Filed 05/24/19 Page 2 of 3 Pageid#: 378
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the foregoing Notice was

filed via ECF this 24th day of May, 2019:

John R. Thomas, Jr., Esq.
Healy Hafemann Magee LLC
11 Franklin Road, S.W.
P.O. Box 8877
Roanoke, Virginia 24014
jt@hhm.law

John P. Fishwick, Esq.
Monica L. Mroz, Esq.
Carrol M. Ching, Esq.
Daniel J. Martin, Esq.
Fishwick & Associates PLC
30 Franklin Road, Suite 700
Roanoke, Virginia 24011
john.fishwick@fishwickandassociates.com
monica.mroz@fishwickandassociates.com
carrol.ching@fishwickandassociates.com
daniel.martin@fishwickandassociates.com

       Counsel for Plaintiff, Jeffrey S. Meadows


Thomas M. Winn, III, Esq. (VSB # 35758)
winn@woodsrogers.com
Joshua R. Treece, Esq. (VSB #79149)
jtreece@woodsrogers.com
WOODS ROGERS PLC
10 South Jefferson Street, Suite 1400
Roanoke, Virginia 24011
Telephone: (540) 983-7529
Facsimile: (540) 983-7711

       Counsel for Defendants BAE Systems, Inc.
       and BAE Systems Ordnance Systems, Inc.

                                                   s/James K. Cowan, Jr.




                                   3
 Case 7:19-cv-00394-MFU Document 2 Filed 05/24/19 Page 3 of 3 Pageid#: 379
